    Case 1:19-cr-00719-JHR Document 30 Filed 03/18/21 Page 1 of 2 PageID: 225




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                           CRIMINAL ACTION NO. DNJX119CR000719-001
                    USA

               V.                            CLERK' S CERTIFICATE OF
                                             CASH DEPOSIT

              GILLIAM




       I hereby certify that on (3/ 18/21), Forty- One Thousand Three Hundred and Thirty- Five

Dollars ($41 ,335.00) was deposited in the Registry of the Court pursuant to the Order signed

2/3/21 by Judge Joseph H. Rodriguez.




                                                    WILLIAM T. WALSH, CLERK


                                                    By: Linda Gambardella
                                                        Financial Technician
Case 1:19-cr-00719-JHR Document 30 Filed 03/18/21 Page 2 of 2 PageID: 226
